DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/08/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “portion” and “linearly” in claims 1 and 13 are relative term which renders the claim indefinite. The term “portion” and “linearly are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “simultaneously” in claim 25 is a relative term which renders the claim indefinite. The term “simultaneously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 17, 18, and 25 /are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 1147054 (“054 herein)

Claim 1
‘054 discloses, as best understood based on the indefiniteness above,  an acidizing shaped charge comprising: (Fig. #4)
a charge case (5)  with a hollow portion, a detonation end, and a detonator end; an explosive material (502) disposed within the hollow portion of the charge case; 
 	a liner (503) disposed within the explosive material and 
 	a charge cap  (601, 602)  attached to the detonation end of the charge case containing an acidizing material (602) , wherein the acidizing material is linearly located with and carried into a wellbore formation with the explosive jet created by the detonation of the explosive material against the liner. (Page 2, 2nd  - 8th paragraphs) 

Claims 5 and 17
‘054 discloses the acidizing shaped charge of claims 1, and 13 wherein charge cap includes a dome shaped tapped jet passage adjacent to the detonation end of the charge case. (601, 602) (Page 3- Fig. 4 - 7th paragraph)

Claims 6 and 18
‘054 discloses the acidizing shaped charge of claims 1, 13, and 25 wherein charge cap has a dome shaped cap front facing the direction of the explosive jet. (601, 602) (601, 602) (Page 3- Fig. 4 - 7th paragraph)

Claim 13
‘054 discloses,  , as best understood based on the indefiniteness above, an acidizing shaped charge comprising: (Fig. #4) 
 a charge case (5)  with a hollow portion, a detonation end, and a detonator end; 
an   explosive material (502) disposed within the hollow portion of the charge case; 
 	 a liner (503) disposed within the explosive material; and
 	 a charge cap (601, 602) attached to the detonation end of the charge case, having a thru hole that is  linearly aligned with the output of the shaped charge, and containing an acidizing material, wherein the acidizing material (602)  is linearly located with and carried into a wellbore formation with the explosive jet created by the detonation of the explosive material against the liner.  (Page 2, 2nd  - 8th paragraphs) 

Claim 25
‘054 discloses, , as best understood based on the indefiniteness above, a method for acidizing a downhole formation comprising: (Figs. # 1)
lowering a perforating gun (5) to a first location within a wellbore; detonating the  perforating gun at the first location within the wellbore; 
 	injecting a perforating jet into the downhole formation at the first location; and injecting acid material (602)  into the wellbore formation simultaneously with the perforating jet. 
  (Page 2, 2nd  - 8th paragraphs; Page 3,  Fig. 1 – 5th paragraph) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims, 2-4, 7-12, 14-16, 19-24, and 26-34, and  is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘054 as applied to claims 1, 13, and 25 above, and further in view of Qu et al. (US 2003/0019627 A1) (“Qu” herein).

Claims 2, 14, and  26
‘054 discloses the acidizing shaped charge of claims 1 , 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose hydrofluoric acid.
	Qu teaches the above limitation (See paragraph 0128 → Qu teaches this limitation in that he HF--HCl mixture (usually 3-percent HF and 12-percent HCl) then is injected. The HF reacts with clays, sand, drilling mud or cement filtrate to improve permeability near the wellbore. The HCl essentially will not react and is mainly present to keep the pH low, preventing precipitation of HF reaction products) for the purpose of  improving permeability near the wellbore. [0128]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the acid of the acidizing shaped charge of ‘054 with the above limitation, as taught by Qu, in order to improve permeability near the wellbore.
	
Claims 3, 15, and 27
‘054 discloses the acidizing shaped charge of claims 1 , 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose hydrochloric acid.  (Same as Claims 2, 14, and 16)

Claims 4, 16, and 28
‘054 discloses the acidizing shaped charge of claims 1 , 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose a mixture of hydrofluoric acid and hydrochloric acid. (Same as Claims 2, 14, and 16)

Claims 7, 19, and 29
 ‘054 discloses the acidizing shaped charge of claims 1, 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose 3.5 percent hydrofluoric acid. (Same as Claims 2, 14, and 16)

Claims 8, 20, and 30
‘054 discloses the acidizing shaped charge of claims 1, 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose  at least 3.5 percent hydrochloric acid. (Same as Claims 2, 14, and 16)

Claims 9,  21, and 31
‘054 discloses the acidizing shaped charge of claims 1, 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose at least 7.5 percent hydrochloric acid and at least 1.5 percent hydrofluoric acid. (Same as Claims 2, 14, and 16)

Claims 10,  22, and 32
‘054 discloses the acidizing shaped charge of claims 1, 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose at least 12 percent hydrochloric acid and at least 3 percent hydrofluoric acid. (Same as Claims 2, 14, and 16)

Claims 11, 23, and 33
‘054 discloses the acidizing shaped charge of claims 1, 13, and 25 wherein charge cap includes acid. ‘054 however does not explicitly disclose hydrofluoric acid in a concentration between 0.5 and 10 percent. (Same as Claims 2, 14, and 16)

Claims 12, 24, and 34
‘054 discloses the acidizing shaped charge of claims 1, 13, and 25  wherein charge cap includes acid. ‘054 however does not explicitly disclose hydrochloric acid in 15 a concentration between 1.5 and 36 percent. (Same as Claims 2, 14, and 16)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allison et al. (US 9,441,438 B2) Perforating Gun Assembly And Method Of Forming Wellbore Perforations teaches A perforating gun assembly used to form perforations in a wellbore includes a charge carrier having a longitudinal axis, and multiple groups of shaped charges that are disposed on the charge carrier. Two or more of the shaped charges within each group are arranged to generate jets oriented substantially along respective axes that converge towards one another. Also, two or more of the groups of shaped charges overlap one another in a longitudinal direction of the charge carrier., Han et al. (US 2011/0146519 A1) PERFORATING DEVICES UTILIZING THERMITE CHARGES IN WELL PERFORATION AND DOWNHOLE FRACING teaches Disclosed are thermite charges for use in well perforation and downhole fracing. The thermite charges have a core, and optionally a case, where at least one of the core and the case includes thermite material, and Marya et al. (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/16/2022